                                                                                Case 3:20-cv-00084-MMD-WGC Document 18 Filed 05/29/20 Page 1 of 2



                                                                              TREVOR J. HATFIELD, ESQ
                                                                            1 Nevada Bar No. 7373
                                                                            2 HATFIELD & ASSOCIATES, LTD.
                                                                              703 S. Eighth Street
                                                                            3 Las Vegas, Nevada 89101
                                                                              Telephone: (702) 388-4469
                                                                            4 Facsimile: (702) 386-9825
                                                                            5 Email: thatfield@hatfieldlawassociates.com
                                                                              Attorney for Plaintiff
                                                                            6
                                                                                                        UNITED STATES DISTRICT COURT
                                                                            7
                                                                                                               DISTRICT OF NEVADA
                                                                            8
                                                                                                                         CASE NO: 3:20-CV-00084-MMD-WGC
                                                                            9 GARY QUAINTANCE, an individual,
                                                                           10                   Plaintiff,                            STIPULATION AND [PROPOSED]
                                                                                                                                       ORDER TO EXTEND TIME FOR
                              703 S.8th Street * Las Vegas, Nevada 89101




                                                                           11
HATFIELD & ASSOCIATES, LTD.




                                                                                        vs.                                             PLAINTIFF TO RESPOND TO
                                                                           12                                                       DEFENDANT’S MOTION TO COMPEL
                                                                                                                                   ARBITRATION; IN THE ALTERNATIVE,
                                       Telephone (702) 388-4469




                                                                           13    HERB HALLMAN CHEVROLET, INC.
                                                                                 dba CHAMPION CHEVROLET,                                   MOTION TO DISMISS
                                                                                                                                              (First Request)
                                                                           14
                                                                                                Defendant.
                                                                           15
                                                                           16
                                                                           17          COMES NOW, Plaintiff GARY QUAINTANCE (hereinafter, “Plaintiff”), by and

                                                                           18 through his attorney of record Trevor J. Hatfield, Esq. of the law firm of Hatfield & Associates,
                                                                           19
                                                                                Ltd., and HERB HALLMAN CHEVROLET, INC. dba CHAMPION CHEVROLET (hereinafter
                                                                           20
                                                                                “Defendant”), by and through its attorney of record Shannon S. Pierce, Esq., of the law firm of
                                                                           21
                                                                           22 Fennemore Craig, P.C. and do hereby stipulate and agree to an extension of time for Plaintiff to
                                                                           23 respond to Defendant’s Motion to Compel Arbitration; in the Alternative, Motion to Dismiss
                                                                           24 (First Request) (ECF #14).
                                                                           25
                                                                                       This extension is requested due to Plaintiff’s counsel having a need for additional time
                                                                           26
                                                                                and Defendant has courteously granted this extension of time to file Plaintiff’s response.
                                                                           27
                                                                           28
                                                                              Case 3:20-cv-00084-MMD-WGC Document 18 Filed 05/29/20 Page 2 of 2



                                                                                     This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
                                                                          1
                                                                          2 parties’ first request for an extension of the time for the parties to respond to this motion.
                                                                          3          Accordingly, Plaintiff’s shall have up to and including May 29, 2020 to respond to
                                                                          4 Defendant’s Motion to Compel Arbitration; in the Alternative Motion to Dismiss.
                                                                          5
                                                                            Dated this 27th day of May 2020.                Dated this 27th day of May 2020.
                                                                          6
                                                                            HATFIELD & ASSOCIATES, LTD.                     FENNEMORE CRAIG, P.C.
                                                                          7
                                                                          8 By:    /s/ Trevor J. Hatfield              _         By:     /s/ Shannon S. Pierce               _
                                                                            Trevor J. Hatfield, Esq. (SBN 7373)                  Shannon S. Pierce, Esq. (SBN 12471)
                                                                          9 703 S. Eighth St.                                    300 East Second Street – Suite 1510
                                                                            Las Vegas, Nevada 89101                              Reno, Nevada 89501
                                                                         10 Tel.: (702) 388-4469 Tel.                            Tel.: (775) 788-2200
                                                                         11 Email: thatfield@hatfieldlawassociates.com           Email: spierce@fclaw.com
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                            Attorney for Plaintiff                               Attorneys for Defendant
                                                                         12
                                      Telephone (702) 388-4469




                                                                         13 Dated this 27th day of May, 2020                      Dated this 27th day of May, 2020
                                                                         14
                                                                            OLDENBURG LAW OFFOICE                                 LAW OFFICE OF DAVID R. HOUSTON
                                                                         15
                                                                            By:____/s/ Victoria T. Oldenburg_________             By:      /s/ David R. Houston ________
                                                                         16 Victoria T. Oldenburg, Esq. (SBN 4770)                David R. Houston, Esq. (SBN 2131)
                                                                         17 5421 Kietzke Lane, Suite 202                          432 Court Street
                                                                            Reno, Nevada 89511                                    Reno, Nevada 89501
                                                                         18 Tel.: (775) 971-4245                                  Tel.: (775) 786-4188
                                                                            Email: vicky@oldenburglawoffice.com                   Email: dhouston@houstonatlaw.com
                                                                         19 Attorney for Defendant                                Attorney for Defendant
                                                                         20
                                                                         21
                                                                         22
                                                                         23                                                 IT IS SO ORDERED.

                                                                         24
                                                                                                                            ___________________________________
                                                                         25                                                 MIRANDA M. DU
                                                                         26                                                 UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28                                                 DATED THIS 29th day of May 2020.


                                                                                                                         -2-
